Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144590 & (54)(55)(56)                                                                               Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  ESTATE OF SAMUEL ALEXANDER, by                                                                                     Justices
  MARJORIE WILLIAMS, Personal Representative
            Plaintiff-Appellee,
  v                                                                   SC: 144590
                                                                      COA: 297593
                                                                      Calhoun CC: 1999-004577-NH
  TRILLIUM HOSPITAL,
            Defendant,
  and
  DR. RAMANA CHENNUBHOLTA,
           Defendant-Appellant.

  ________________________________________/

         On order of the Court, the motions for immediate consideration and to waive
  transcript requirement are GRANTED. The application for leave to appeal the December
  27, 2011 judgment of the Court of Appeals is considered, and it is DENIED, because we
  are not persuaded that the questions presented should be reviewed by this Court. The
  motion for stay is DENIED as moot.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2012                        _________________________________________
         h0525                                                                Clerk